DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,339,506 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
In light of the terminal disclaimer filed on August 5, 2021 and approved August 6, 2021, claims 15-32 stands allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. Patent No. 8,494,958 B2 to Schoenberg.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-30 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Schoenberg describes and provides a method and system for payment processing, including emailing a billing statement to a payer by a biller, the billing statement including an online payment hyperlink having a shortened URL personalized for the payer and a token uniquely identifying the payer.
Schoenberg however does not at least teach or suggest: “receiving, by the authorization domain server, the second token from the secure information processing server, wherein the second token is generated by the secure information processing server based on the first subset of the user data; authenticating, by the authorization domain server,  the user based on the second token and the sender email address ; and on a condition that the customer is authenticated, transmitting, by the authorization domain server , the second token and a second subset of the user data to a third party server , wherein the second subset includes additional information not contained in the first subset” as recited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Flitcroft (U.S. Patent Application Publication No. 2002/0028481 A1) 
Sendo (U.S. Patent No. 6,970,852 B2)
Weber (U.S. Patent No. 9,390,412)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewit can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 19, 2021